             Case 4:20-cv-01469-JM Document 4 Filed 01/21/21 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF ARKANSAS
                                CENTRAL DIVISION


RICKY JOE WALLACE                                                              PLAINTIFF


v.                                  No: 4:20-cv-01469 JM


DOES                                                                         DEFENDANTS

                                       JUDGMENT

       Pursuant to the order filed this date, judgment is entered dismissing this case without

prejudice.

       DATED this 21st day of January, 2021.


                                                   UNITED STATES DISTRICT JUDGE
